Citation Nr: 1545317	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-12 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran had active service from October 1994 to October 1997.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Veteran testified before the undersigned at a hearing that took place in October 2014.  A transcript of that hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran asserts that he has a current psychiatric disability that had its onset during his period of service.  In particular, the Veteran asserts that he started feeling depression during service due to admonishments from superior officers that he claims hampered his career, and that he self-treated his symptoms by drinking alcohol.  

The Veteran's mental health treatment notes from VA demonstrate that since 2010 he has been diagnosed with depressive disorder not otherwise specified (NOS), bipolar disorder, manic disorder, alcohol dependence, mixed personality disorder, cluster B personality disorder, and at one point was noted to be psychotic.  See, e.g., the Veteran's June 20, 2011 VA Mental Health Crisis Intervention Note.   

The Veteran's service treatment records include hospitalization reports from May 1997 to June 1997 for alcohol dependency.  His June 1997 discharge report notes Axis I diagnoses of alcohol dependence and cannabis and cocaine abuse, by history, and under Axis II, he was noted to have narcissistic traits.  His May 1997 Referral to the Sheppard Alcoholism Rehabilitation Center (SARC) identified two in-service instances of driving under the influence of alcohol (DUI) in June 1995 and December 1996.  At the time, the Veteran was noted to have a high potential for relapse due to "mental processing."  See the Veteran's May 29, 1997 Referral to the SARC.  The Veteran has since competently expressed that he started feeling depressed during service, and he indicated as much on his July 22, 1997 Report of Medical History, pertinently referencing his treatment at SARC on the back page of the report. 

Following the Veteran's October 2014 hearing, the Veteran submitted a letter to VA from his VA psychologist, P.R., noting that the Veteran "received a DUI in 1996" and that "the treatment he received from his Superior Officers changed."   P.R. indicated that the Veteran was "blocked from moving forward in his military career," and that "this situation contributed to his depression."  See the October 22, 2014 letter from P.R.  

Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.   

In this case, it is undisputed that the Veteran has a current psychiatric disability.  He also has competently explained that he felt depressed during service, and self-medicated by using alcohol.  His service treatment records confirm treatment for alcohol dependency, and he reported that he felt depressed or anxious on his July 1997 Report of Medical History.  The October 2014 VA psychologist's opinion that the Veteran's in-service experiences contributed to his depression serves as an indication that the Veteran's current disability "may" be associated with service.  However, the October 2014 opinion lacks sufficient clinical rationale to support an award of service connection at this time.  As such, there is insufficient competent medical evidence on file to make a decision on the claim, and a remand is required per the low threshold outlined in Mclendon to obtain a VA examination and opinion to assess the nature and etiology of the Veteran's psychiatric disability or disabilities.

As it appears that the Veteran receives ongoing treatment from VA for his psychiatric disability, any updated treatment records not already associated with the claims file should be obtained.  In addition, on remand, the Veteran's service personnel records should also be requested and obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records relevant 
to treatment for the Veteran's psychiatric disability or disabilities that are not already associated with his file.

2.  Request and obtain the Veteran's service personnel 
records.

3. After completing the development outlined in (1) and 
(2), schedule the Veteran for a VA mental health examination to assess the nature and etiology of his current psychiatric disability or disabilities.  The claims file should be made available to, and reviewed by the VA examiner.  Upon review of the file and after examining the Veteran, the examiner should provide responses to each of the following:

a.) Clarify the Veteran's current psychiatric disabilities.
  
b.) For each identified disability, please indicate 
whether it at least as likely as not (50 percent greater probability) that the disability was incurred in, or is otherwise related to his period of active duty service.  Please comment upon the Veteran's assertion that he abused alcohol in service to self-medicate his depressive symptoms.

If any current psychiatric disability is specifically related to the Veteran's actual in-service alcohol abuse, in and of itself, this should be made clear with an explanation as to why this is the case.  Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of a veteran's willful misconduct or, for claims filed after October 31, 1990 (as is the case here), the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301.

c.) If the Veteran has a current psychosis, please identify whether he experienced the psychosis within one year after his discharge from service in October 1997.

The examiner should provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

4.  Readjudicate the issue on appeal.  If any benefit 
sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




